 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9     U.S. EQUAL EMPLOYMENT                              Case No. 1:18-cv-00744-LJO-SKO
       OPPORTUNITY COMMISSION,
10                                                        SECOND ORDER EXTENDING STAY
                          Plaintiff,                      AND EXTENDING SCHEDULING
11                                                        ORDER DEADLINES BY 30 DAYS
               v.
12
                                                          (Doc. 71)
13     KS AVIATION, INC. d/b/a SIERRA
       ACADEMY OF AERONAUTICS and XING
14
       KONG AVIATION SERVICE, LLC,
15                        Defendants.
16     _____________________________________/

17
                                                   ORDER
18
            On December 31, 2019, at the parties’ request, the Court continued to stay this case and
19
     extended the scheduling order dates to allow the parties to continue to work toward settlement. (See
20
     Docs. 69, 70.) The Court directed the parties to file either a notice of settlement or a status report
21
     on the status of settlement negotiations by no later than January 27, 2020. (Doc. 70 at 2.)
22
            On January27, 2020, the parties filed a status report requesting that the Court extend the stay
23
     by 30 days and modify the case schedule. (Doc. 71.) The parties represent that defense counsel
24
     encountered unexpected health problems that left him unable to work for the last 30 days, but that
25
     now that he has returned to work, they will be able to resolve this matter without further Court
26
     involvement. (Id. at 1–2.) The parties believe that within the next 30 days “they will be able to
27
     completely resolve the action or at least narrow the issues such that a settlement conference before
28
 1 the magistrate judge would be fruitful.” (Id. at 2.) The Court finds good cause to extend the stay

 2 and the case deadlines by 30 days.

 3            Based on the foregoing and for good cause shown, the Court GRANTS the parties’ request.
 4 IT IS HEREBY ORDERED that:

 5            1.       The stay is EXTENDED until February 26, 2020. By no later than February 26,
 6 2020, the parties SHALL file either (1) a notice of settlement or (2) an updated joint status report

 7 on the status of settlement negotiations and the status of the case.

 8            2.       The scheduling order dates are MODIFIED1 as follows:
 9                     a.       The expert discovery deadline is extended to March 11, 2020.
10                     b.       The non-dispositive motions filing deadline is extended to March 18,
11                              2020.
12                     c.       The non-dispositive motions hearing deadline is extended to April 22,
13                              2020.
14                     d.       The dispositive motions filing deadline is extended to April 24, 2020.
15                     e.       The dispositive motions hearing deadline is extended to June 30, 2020.
16                     f.       The pretrial conference is continued to August 5, 2020.
17                     g.       The trial date is continued to September 29, 2020.
18

19

20 IT IS SO ORDERED.

21
     Dated:        January 28, 2020                                            /s/   Sheila K. Oberto                     .
22                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27   1
      The Court will re-set the settlement conference, if appropriate, upon receipt of the parties’ updated joint status report
28   on the status of settlement negotiations. The parties shall set forth proposed dates for the settlement conference in their
     updated joint status report if they intend to request that a settlement conference be set.

                                                                 2
